 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 2:19-mc-00055-GEB-EFB
12                Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND FINAL ORDER
13          v.                                          OF GARNISHMENT
14   MARY SUE WEAVER,                                   Criminal Case No.: 2:15-cr-00087-GEB
15                Defendant and Judgment Debtor.

16   THE VANGUARD GROUP, INC.,
     (and its Successors and Assignees)
17
                  GARNISHEE.
18

19          On March 22, 2019, the United States filed an Application for Writ of Continuing Garnishment
20 (Investment/Retirement Accounts) against defendant and judgment debtor Mary Sue Weaver’s property

21 and accounts and it requested to receive the statutorily authorized litigation surcharge. ECF 1. The

22 Clerk of the Court issued the Writ and Clerk’s Notice of Instructions to the Judgment Debtor. ECF 3, 4.

23 The United States served the Writ and related documents on The Vanguard Group, Inc. (“Garnishee”)

24 and Weaver. ECF 2, 5.

25          On April 2, 2019, the Garnishee filed its Acknowledgment of Service and Answer of Garnishee
26 stating that it maintains a rollover individual retirement account (“IRA”) registered in the name of Mary
27 Sue Creighton formerly known to Vanguard as Mary Sue Weaver in which the mutual fund shares in the

28 account were valued at $214,016.13 as of March 26, 2019. See ECF 6. Weaver did not file a claim of



30 FINAL ORDER OF GARNISHMENT                       1
 1 exemption to the proposed garnishment, did not object to the Garnishee’s answer, did not request a

 2 hearing, and did not otherwise object to the United States’ garnishment action.

 3          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on May 3, 2019, the Magistrate Judge

 4 issued findings and recommendations that recommended that the United States’ request for final order

 5 of garnishment be granted and ordered that any objections were due within fourteen days after service.

 6 ECF 10. The clerk served the findings and recommendations on Weaver that same day. See Docket.

 7 Weaver did not object and the time to do so has passed.

 8          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 9 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

10 and recommendations are supported by the record and by proper analysis.

11          Accordingly:

12          1.     The May 3, 2019 findings and recommendations (ECF 10) are adopted in full;

13          2.     The United States’ request for a final order of garnishment (ECF 8) is granted;

14          3.     Pursuant to 28 U.S.C. § 3205(c)(7), Garnishee, The Vanguard Group, Inc. and/or account

15 custodian Vanguard Fiduciary Trust Company shall liquidate and pay to the Clerk of the Court the full

16 contract value of the rollover individual retirement account, Account Number *******0069, registered

17 in the name of Mary Sue Creighton formerly known as Mary Sue Weaver, within fifteen (15) days of the

18 filing of this Order;

19          4.     Payment shall be made in the form of a cashier’s check, money order or company draft,

20 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

21 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

22 (2:15-cr-00087-GEB) shall be stated on the payment instrument.

23          5.     The United States is entitled to recover a $1,538,781.10 litigation surcharge after

24 satisfaction of the judgment in the criminal case denominated as United States v. Mary Sue Weaver,

25 et al., Case No. 2:15-cr-00087-GEB (ECF 84);

26          6.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

27 case, if necessary; and

28 ///


      FINAL ORDER OF GARNISHMENT                        2
30
 1         7.      This garnishment shall be terminated once the Garnishee makes its payment to the Clerk

 2 of the Court.

 3 IT IS SO ORDERED.

 4         Dated: May 24, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      FINAL ORDER OF GARNISHMENT                      3
30
